Title: From Benjamin Franklin to Isaac Norris, 30 May 1757
From: Franklin, Benjamin
To: Norris, Isaac


Sir,
New York, May 30. 1757.
After waiting here above Seven Weeks for the Sailing of the Pacquet, the Time of her Departure is no more ascertain’d now than it was the Day of our Arrival.
The Pacquets it is now said are all three to sail with the Fleet; the two first to be dismiss’d soon after the Fleet is at Sea; the third to go with the Fleet to the Place of Rendezvous, and not to be discharg’d till the Arrival and Junction of the Fleet from England.

But this is not certain: Resolutions change as Advices are receiv’d or Occurrences arise. And it is doubted whether the Fleet will sail from hence till there is certain News of the Arrival of that from [Englan]d. Since there is Intelligence that Beaufremont’s Squadron is gone from the W. Indies to the Northward.
I have had the Honour of several Conferences with my Lord on the Subject of the Servants. His Lordship objects first that it appears by the List, which I laid before him that many of the Servants were inlisted in General Braddock and Gen. Shirley’s time; with those he has nothing to do. 2dly. That many were inlisted before the Act of Parliament appointed Satisfaction to be made to the Masters; and as all the Lawyers agree, that the Right to take them without Pay was clearly in the King before the Act, no Satisfaction should be made or expected for those. 3d. That the particular Proofs of the Loss of each Servant, and of his being inlisted in the K’s Service do not appear. 4th. That the Affair is now so intricate and perplex’d, that it would take more time to examine and settle it than he can possibly spare. 5th. That if his Officers had done wrong in not paying for the Servants as they took them, the Fault was our own; it was owing to some principal People among our selves, whom he could name, who had always assur’d the Officers the Assembly intended to pay for the Servants; and by that Means led them into the Error. His Lordship made several other Observations and Objections, all which I answered and endeavoured to remove as well as I could; but there is, I believe, one at Bottom, which it is not in my Power to remove, and that is the Want of Money. The Expences of an American War necessarily run very high; and are complain’d of by some in England; and his [Lordship is un]willing to discourage the Ministry at home by large [demands?]. He will therefore mix none of those of his Predecessors with his own, makes the most frugal Agreements, and avoids all Payments that he can avoid with Honour. For Instance, there is a Ballance not very large, due to me on my Account of Waggons and Forage Supply’d to General Braddock. I presented the Account to his Lordship, who had it examin’d and compar’d with the Vouchers, and on Report made to him that it was right, order’d a Warrant to be drawn for the Payment. But before he sign’d it, he sent for me, told me that as the Money became due before his time he had rather not mix it in his Accounts; it would be the same thing to me to receive it in England; he believ’d it a fair and just Account and as such would represent it home, so that I should meet with no Difficulty in getting it paid there. I agreed to his Lordship’s Proposal, and the Warrant was laid aside.

I once propos’d to his Lordship that if he would appoint or desire Gov. Denny to appoint some Persons of Credit in Pensilvania to examine the Claims of the Masters, and report to his Lordship at the End of the Campaign, it might for the present make the Minds of the Sufferers more easy, and he could then order Payment for such Part as he should find right for him to pay, and we might endeavour to procure Satisfaction elsewhere for the rest. His Lordship declin’d this, saying that he knew not who to appoint, being unacquainted with the People; that he did not care to trouble Govr. Denny with it; of whom he must ask it as a Favour; and besides, Auditors in the Plantations, of Accounts against the Crown, had in many Instances been so shamefully partial and corrupt, that they had lost all Credit. If he appointed Auditors, they must be some of the Officers [of] the Army, who were acquainted and understood the Affair, and at present they were engag’d in other Duty.
I will not trouble you with a Detail of all I said to his Lordship on this Affair tho’ I omitted nothing material that occurr’d to me. But I find he is for keeping the Matter in Suspense, without either promising Payment or refusing to pay; perhaps till he receives Direction about it from home. He does not seem to like however that I should make any Application there relating to it; and chuses to keep the List in his Hands, till his Return from the Campaign.
The List is indeed so very imperfect, that I could not promise my self much from laying it before him. Of many Servants it is not noted by what Officers, or in what Company or even in what Regiment they were inlisted; of others the Time they were bound for, or had served, or had still to serve, is omitted: Of others, no Notice is taken of the Price they cost. Nor is there any Distinction of Apprentices. Tho’ perhaps the Account is the best that could be obtained the Time and other Circumstances considered. Upon the whole, as the Enquiry, if it is ever made by my Lord’s Order, will be by Officers of the Army, they being in his Lordship’s Opinion the fittest Persons and most impartial; as all Inlistments before the Commencement of his Command, will be rejected, and also all before the Act of Parliament; As very clear Proofs of every Circumstance, when the Servant was inlisted, by what Officer, of what Regiment, &c. &c. will be insisted on, and the Recruit[ing] Officers at the Time took such effectual Care to prevent in many Instances, the Masters knowing any thing of those Circumstances; I am enclin’d to think very little Benefit will be produc’d by such Enquiry; and that our Application home for some Allowance on that Account will be better founded on what the Assembly after their own Enquiry have thought themselves oblig’d to pay, than on such an imperfect List as has been sent me. This however I submit. And if it should be still thought proper to apply in England on the Footing of that List another Copy must be sent by some future Opportunity.
His Lordship has on all Occasions treated me with the greatest Goodness, but I find frequently that strong Prejudices are infus’d into his Mind against our Province. We have too many Enemies among our selves; I hope in time Things will wear a better Face.
Please to present my humble Respects to the House, and believe me, with great Esteem, Sir &c.

P.S. Sunday morning June 5. At length we are going on board: All the Pacquets as I wrote above fall down together; and tis said the Fleet will certainly sail to morrow—But how little those Notices are to be depended you will see by the enclos’d wrote and sent to me at Woodbridge two Weeks ago by Capt. Conyngham, one of my Lord’s Aid de Camps by my Lord’s Order.
